944 So.2d 1035 (2006)
Jeffery Lamar FRAZIER, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D06-2039.
District Court of Appeal of Florida, Fifth District.
July 7, 2006.
Jeffrey L. Frazier, Jasper, pro se.
No Appearance for Respondent.
PER CURIAM.
Frazier has filed a petition for habeas corpus, seeking a belated appeal. We deny his petition without prejudice to refile a legally sufficient petition. This petition, although executed with proper legal formality, fails to allege that he requested his attorney to file an appeal on his behalf in a timely manner  within 30 days after his criminal judgment was rendered. If he failed to make a timely request for an appeal,[1] he is not entitled to a belated appeal.
Petition for Writ of Habeas Corpus DENIED without prejudice.
PLEUS, C.J., and LAWSON, J., and SHARP, W., Senior Judge, concur.
NOTES
[1]  See Fla. R.App. P. 9.141(c)(3)(F). See also Moore v. State, 910 So.2d 947 (Fla. 5th DCA 2005).